— Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered September 18, 2007 in a personal injury action. The order denied the cross motion of defendant Amy E. Pesta for summary judgment.
Now, upon the stipulation withdrawing appeal signed by the attorneys for the parties and filed in the Erie County Clerk’s . Office on July 15, 2008,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Hurlbutt, Lunn, Green and Gorski, JJ.